COLEMAN, J.
The appellants were convicted of murder in the first degree, and sentenced to suffer death. From the judgment of the trial court an appeal was prosecuted to this court, and pending the appeal, the execution of the sentence was suspended. Upon an examination of the record of appeal, we find that no bill of exceptions was taken, and no question of law reserved for review by this court. The practice in this court in *24such cases lias been, to dismiss the appeal, and leave the judgment of the trial court in force. Section 4674 of the Criminal Code provides how the sentence of the law and judgment of the court is to be executed in such cases, to which the attention of the solicitor of the circuit is directed.
Appeal dismissed.